Case: 12-11295     Date Filed: 10/23/2012    Page: 1 of 4

                                                                [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT

                           ________________________

                                 No. 12-11295
                             Non-Argument Calendar
                           ________________________

                    D. C. Docket No. 3:10-cv-00455-WS-CJK

PHILLIPS CAPITAL, INC.,

                                                                 Plaintiff - Appellant,

                                        versus

CRESTVIEW LLC,
an Oregon limited liability company,
                                                                Defendant - Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                 (October 23, 2012)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      Phillips Capital, Inc. (“Phillips Capital”), appeals the district court’s denial

of its motion to alter or amend the judgment following the district court’s grant of
                Case: 12-11295        Date Filed: 10/23/2012       Page: 2 of 4

Crestview LLC’s (“Crestview”) motion for summary judgment. We affirm.

       Phillips Capital sued Crestview seeking declaratory and injunctive relief

based on rights and obligations set forth in a Voting Trust Agreement

(“Agreement”). The district court bifurcated the proceedings,1 suspended

discovery, and instructed both parties to file motions for summary judgment

“directed only to the issue of law regarding the rights and obligations of the parties

to the Voting Trust Agreement.” Dkt. 59 at 2. The district court granted

Crestview’s motion for summary judgment on this issue and dismissed the case

with prejudice. The district court concluded that, “[c]ontrary to the assertions of

Phillips Capital, the Agreement does not require Crestview to act in Phillips

Capital’s best interests.” Dkt. 76 at 6. Phillips Capital filed a motion to alter or

amend the district court’s Order, which the district court denied. Phillips Capital

appeals. We review the district court’s denial of a motion to alter or amend the

judgment for an abuse of discretion. Lawson v. Singletary, 85 F.3d 502, 507 (11th

Cir. 1996).

       In its motion to alter or amend, Phillips Capital first sought to reopen the

case to permit the amendment of pleadings based on additional acts or omissions



       1
              The district court bifurcated the proceedings between liability (whether Phillips
Capital was entitled to any relief under the Agreement) and damages.

                                                2
                  Case: 12-11295         Date Filed: 10/23/2012        Page: 3 of 4

not originally alleged in the complaint. Phillips Capital only sought this motion to

add claims against Crestview—for gross negligence, intentional misconduct, a

breach of the agreement, and a knowing violation of the law—after the district

court granted Crestview’s summary judgment motion and noted that the express

provisions of the Agreement state that “[n]either the Trustee nor any Related

Person shall be liable, responsible or accountable . . . . except [for] Damages

resulting from acts or omissions of such Related Person which were taken or

omitted in bad faith or constituted gross negligence, intentional misconduct, a

breach of this Agreement or a knowing violation of the law.” Dkt. 76 at 7. But

Phillips Capital may not raise these additional claims in a motion to alter or

amend, especially where there is no allegation that any of these claims were not

available or could not be raised prior to summary judgment.2 See In re Kellogg,

197 F.3d 1116, 1119-20 (11th Cir. 1999); see also Michael Linet, Inc. v. Vill. of

Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005) (stating that a party “cannot

use a Rule 59(e) motion to relitigate old matters, raise argument or present

evidence that could have been raised prior to the entry of judgment”).

       Phillips Capital also sought clarification of the district court’s ruling and



       2
                 For the same reasons, Phillips Capital is not entitled to further relief under 28
U.S.C. § 2202.

                                                   3
              Case: 12-11295      Date Filed: 10/23/2012   Page: 4 of 4

asks this Court to clarify the preclusive effect on future litigation based on acts or

omissions committed after the filing of the complaint. But this Court declines to

speculate as to what additional lawsuits (if any) may be filed in the future and

what preclusive effect the district court’s grant of summary judgment on these

claims will have on any future litigation.

      AFFIRMED.




                                             4